DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independently claims 1, 7 and 12 similarly recite “selectively actuate/actuating at least a/the first valve regulating flow of the working fluid into the first evaporator and the second evaporator” (emphasis added).  These recitations render the respective claims indefinite because it is unclear whether the “at least first valve” refers to one or more of the first valve, i.e. one or more valves regulating flow into the first evaporator, or at least one valve, i.e. one or more of of the first valve and the second valve.  For examination purposes the recitations in question have been interpreted as selectively actuating at least one valve regulating flow of the working fluid into the first evaporator and the second evaporator.
It is noted that line 5 of independent claim 1 recites “a working fluid downstream of a second evaporator” which should be revised as “the working fluid downstream of a second evaporator”
Claims dependent thereon are also rejected.

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claims 1, 7 and 12:
US 2016/0076405 A1 to Hashimoto et al. (Hashimoto) discloses a waste heat recovery system including a controller (44), the controller (44) comprising a processor and a memory (inherently part of the controller), the memory storing instructions executable by the processor such that the controller (44) is programmed to: determine a difference in temperature (T) between a working fluid downstream of a first evaporator (21) and a working fluid downstream of a second evaporator (22) wherein the first evaporator (21) and the second evaporator (22) are in parallel (see [0037]) both to receive engine exhaust gas and to receive the working fluid at least partially in a liquid state (see [0038]); selectively actuate at least one valve (V) regulating flow of the working fluid into the first evaporator and the second evaporator (see Figs. 1 and 3) responsive to the difference in temperature (see [0056]-[0058]).  However, Hashimoto does not disclose a second valve regulating flow of the flow of the working fluid into an evaporator.
	US 2017/0254226 A1 to Heber et al. (Heber) discloses another waste heat recovery system having two parallel evaporators (10, 11), temperature sensors (10a, 11a) respectively downstream of the evaporators (10, 11) and a valve block (7) diving flow of the working fluid between the two evaporators.  However, the valve block (7) of Heber is regulating based on an inlet pressure an expansion machine (3) or an inlet pressure into the evaporators (see claim 22).
		The prior art of record does not disclose or teach selectively actuating at least one valve regulating flow of the working fluid into the first evaporator and the second evaporator responsive to the difference in temperature, the at least one valve includes a first valve regulating flow of the working fluid into the first evaporator and a second valve regulating flow of the working fluid into the second evaporator between the working fluid downstream of the first evaporator and the working fluid downstream of the second evaporator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ngoc T Nguyen whose telephone number is (571)272-7176. The examiner can normally be reached M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC T NGUYEN/Primary Examiner, Art Unit 3799